Citation Nr: 1516889	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  08-09-609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable rating for kidney stones prior to March 17, 2008, and to an evaluation in excess of 30 percent beginning March 17, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The Veteran served on active duty from February 1959 to April 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of October 2007, which denied a compensable evaluation for kidney stones.  During the pendency of the appeal, in a September 2012 rating decision, the RO granted a higher rating of 30 percent for kidney stones, effective March 17, 2008.  The staged rating issue remains on appeal, because a grant of less than the maximum available rating does not terminate the appeal, unless the veteran expressly states he is satisfied with the assigned rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The appeal was previously remanded in July 2011 and in December 2012.

In certain circumstances, a claim for total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) can be inferred as part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). Here, however, the Veteran has not claimed, nor does the evidence otherwise suggest, that he is unemployable due to his service-connected kidney stones.  Therefore, a TDIU claim has not been raised by the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to March 17, 2008, kidney stones were largely asymptomatic.

2.  Beginning March 17, 2008, kidney stones have been manifested by recurrent stone formation, occasional attacks of colic, and invasive or on-invasive procedures warranted no more than once a year.  


CONCLUSIONS OF LAW

1.  Prior to March 17, 2008, the criteria for a compensable disability rating for kidney stones were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.115a, 4.115b, Diagnostic Codes 7508, 7509 (2014).

2.  Beginning March 17, 2008, the criteria for a compensable disability rating for kidney stones have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.115a, 4.115b, Diagnostic Codes 7508, 7509 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a letter dated in May 2007, prior to the initial adjudication of the claims, the RO advised the claimant of information necessary to substantiate the.  The Veteran was informed the Veteran that in order for an increased rating to be granted, evidence must show the condition had become worse.  The Veteran was also informed that a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon the Veteran's employment.  He was also provided with information regarding effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a letter dated in August 2008, the RO provided more detailed information concerning how VA determines a disability rating.  See Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009).  Although this letter was not sent until after the initial adjudication of the claim, it was followed by readjudication and the issuance of a statement of the case in September 2008.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Hence, the VCAA notice requirements have been satisfied.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.    

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  In this case, VA obtained the Veteran's service treatment records and all of the identified and available post-service private and VA treatment records.  The Veteran was afforded VA examinations in May 2007, February 2010 and May 2014.  The examinations are sufficient for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  There is no evidence indicating that there has been a material change in the service-connected disorders since the last evaluation.  38 C.F.R. § 3.327(a).  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the service-connected disability has undergone varying and distinct levels of severity throughout this time period, staged ratings may be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, staged ratings have been assigned for kidney stones, with a 30 percent rating granted effective March 17, 2008.  Prior to that, a noncompensable rating was in effect.  

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  The rating schedule provides descriptions of various levels of disability in each of these symptom areas.  Where diagnostic codes refer the decisionmaker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Since the areas of dysfunction do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a. 

Kidney stones (nephrolithiasis) manifested by recurring stone formations that require one or more of the following: diet therapy, drug therapy, and/or invasive or non-invasive procedures more than 2 times a year, are rated 30 percent disabling.  38 C.F.R. § 4.115b, Diagnostic Code 7508.  Otherwise, kidney stones are rated as hydronephrosis.  Id.  

Hydronephrosis is rated as 10 percent rating disabling when there is only an occasional attack of colic, not infected and not requiring catheter drainage.  A 20 percent rating is warranted when there are frequent attacks of colic, requiring catheter drainage.  A maximum 30 percent evaluation is warranted when there are frequent attacks of colic with infection (pyonephrosis), with impaired kidney function.  If hydronephrosis is severe, it is rated as renal dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7509.

Renal dysfunction is rated at 30 percent disabling when there is constant or recurring albumin with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  A 60 percent rating is warranted when there is constant albuminuria with some edema; or definite decrease in kidney function; or hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating requires persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80 mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating requires regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or blood urea nitrogen more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a, Renal Dysfunction.

As noted above, prior to April 17, 2008, the Veteran's kidney stones were rated noncompensably disabling.  Evidence pertinent to that time period includes a VA examination in May 2007.  At that time, the Veteran reported a history of nephrolithiasis, but said he had not had an episode of flank pain, hematuria or known kidney stone passage for at least the last decade.  On examination, he was clinically without any signs or symptoms of renal disease.  Blood pressure was 132/80.  Laboratory studies revealed normal BUN and creatinine levels.  Treatment records are also silent for any pertinent complaints during this time period.  

On March 17, 2008, the Veteran was seen in the emergency room of St. Agnes Medical Center complaining of left flank pain which had begun at 6 a.m. that morning.  He had a history of kidney stones, and had recent trouble urinating.  The diagnosis was nephrolithiasis with acute colic.  The date of this treatment also marks the effective date of the grant of a 30 percent rating, and the symptoms shown on this occasion had reportedly been present a short period of time, with the pain beginning that day.  Although kidney stones shown on that occasion had presumably been present prior to that date, there was no indication that diet therapy, drug therapy, or invasive or non-invasive procedures had been required, nor had he had attacks of colic for many years.  Therefore, the Board finds that prior to March 17, 2008, a compensable evaluation was not warranted for kidney stones.  

Effective March 17, 2008, the Veteran was granted a 30 percent rating for kidney stones.  For a rating higher than 30 percent, the condition must be rated based on renal dysfunction, as a 30 percent rating is the highest provided under Diagnostic Codes 7508 and 7509.

Fresno Surgical Hospital records dated in May 2008 show that the Veteran had been seen 2 months earlier regarding a history of left flank pain, and a CT scan had revealed a left distal third ureteral stone and a large left renal stone.  The Veteran stated that he had subsequently passed the distal ureteral stone.  He underwent extracorporeal shock wave lithotripsy for the management of a 1-cm left renal stone.  He underwent shock wave therapy, during the course of which it was noted that the kidney stone was "breaking up nicely."  In other words, the Veteran passed one of the stones shown on the March 2008 CT scan, and the other stone was successfully treated by the shockwave treatment in May 2008.  

According to April 2009 records from D. H. Drozdowicz, M.D., the Veteran was seen in April 2009 for right flank pain, present since mid-January.  He had been taking Norco, which he felt helped with the pain.  On physical examination, the patient's abdomen was distended and tight.  There was no tenderness with palpation.  The right lateral abdomen and flank were larger than last visit around the hypnotic area.  There were no follow-up records on file, but a VA treatment record dated in April 2009 noted that recently the Veteran's right flank area was painful and swollen, which was being worked on by an outside doctor.  Laboratory studies at that time revealed elevated albumin in the urine.  However, BUN and creatinine levels were considered normal.  He did not have any edema.  

On a VA examination in February 2010, the Veteran stated that he had occasional twinges of back pain to the right side, which were not accompanied by traditional symptoms such as nausea or diaphoresis.  He had never had renal failure.  No curtailment of medications had been instituted as a result of renal stones and the Veteran's diet had not been changed "although the stones were thought to be calcium struvite."  On examination, the lower extremities had no pitting or cyanosis.  Laboratory studies dating back to April 2009 showed 2.9 mg of urinary albumin per deciliter outside the normal range of 0 to 2.0 noted on April 23, 2009.  Otherwise, urinalyses were essentially unremarkable with specific gravity greater than 1.030, trace protein, no white or red blood cells of significance and negative for blood.  The veteran's BUN and creatinine were 18 and 1.2 milligrams per deciliter. Estimated glomerular filtration rate is 60 milliliters a minute which is normal.  The pertinent diagnosis was nephrolithiasis, clinically stable, status post extracorporeal shockwave lithotripsy.  

The examiner commented that the Veteran had proteinuria related to diabetic nephrosclerosis and not due to nephrolithiasis.  He was currently without lethargy, weakness, anorexia, weight loss or weight gain.  Urinary flow was somewhat abnormal due to prostate enlargement and not nephrolithiasis.  Catheterization had not been needed.  No nephrolithiasis symptoms affected his usual daily activities or the Veteran's prior occupation.  He was currently stable.  

Another VA examination was provided in May 2014.  The Veteran reported that from 2010 to present time, he continued to have kidney stones and had had ER visits for this reason.  The examiner noted that upon review of the medical records, there was no record of any ER visit from 2010 to present related to kidney stones, and the Board is likewise unable to find records of any such treatment in the medical records on file.  No further procedures had been done.  

The examiner noted that the Veteran had renal dysfunction, defined as including persistent proteinuria, hematuria, or decreased eGFR.  However, he did not require dialysis, did not have any signs or symptoms due to renal dysfunction, did not have symptomatic renal tubular disorder, or frequent attacks of colic with infection.  He had previously required treatment for stone formation with procedures one or fewer times per year.  He had occasional attacks of colic.  The examiner commended that the Veteran's elevated BUN, creatinine and low eGFR were most likely due to chronic hypertension and diabetes mellitus and not from kidney stones.  

A review of the VA treatment records dated from 2002 to 2014, and the private records dated in 2008 and 2009, does not reveal diastolic blood pressure of 120 or higher, contemplated for a 40 percent rating for hypertension under Diagnostic Code 7101.  Thus, the examiner's suggestion that hypertension may be unrelated to kidney stones need not be addressed at this time.  Albuminuria was shown on only one occasion, and April 2009, and no edema has been reported.  Occasional increased BUN levels have not been higher than 27, and creatinine levels have not exceeded 1.6.  Moreover, these have been medically attributed to conditions other than kidney stones.  He has not exhibited generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  There has not been markedly decreased function of kidney or other organ systems, especially cardiovascular, due to kidney stones.  In this regard, there is no medical evidence indicating that the Veteran's coronary artery disease is related to kidney stones.

In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008). 

First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The symptoms of the Veteran's kidney stones are contemplated by the applicable diagnostic criteria, as are the Veteran's other service-connected disorders.  He has not alleged, nor does the evidence indicate the presence of any symptoms of kidney stones not included in the diagnostic criteria described above.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claims will not be referred for extra-schedular consideration. 

The evidence as a whole demonstrates that the Veteran's kidney stones were essentially asymptomatic prior to March 17, 2009.  Since then, the evidence, including the Veteran's non-corroborated statement that he has required emergency room treatment since 2010 for kidney stones, shows the Veteran's symptoms are contemplated by the 30 percent evaluation currently in effect.  The 30 percent rating encompasses recurrent kidney stones, frequent attacks of colic, and some albuminuria.  Additionally, the schedular criteria are adequate.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a compensable rating for kidney stones prior to March 17, 2008, and to an evaluation in excess of 30 percent beginning March 17, 2008, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


